Case: 11-14814    Date Filed: 08/23/2012   Page: 1 of 2

                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 11-14814
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:10-cr-00146-GAP-GJK-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

ZECHARY TORRANCE EDWARDS,
                                                           Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (August 23, 2012)

Before PRYOR, JORDAN and ANDERSON, Circuit Judges

PER CURIAM:

      Robert Godfrey, on behalf of Craig L. Crawford, Federal Public Defender

and appointed counsel for Zechary Edwards, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,
              Case: 11-14814     Date Filed: 08/23/2012   Page: 2 of 2

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Edwards’s convictions and sentences are AFFIRMED.




                                          2